      3:12-cr-30005-RM-BGC # 33       Page 1 of 9                                       E-FILED
                                                           Monday, 03 August, 2020 05:02:58 PM
                                                                   Clerk, U.S. District Court, ILCD

                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE CENTRAL DISTRICT OF ILLINOIS
                           SPRINGFIELD DIVISION


UNITED STATES OF AMERICA,                     )
                                              )
      Plaintiff,                              )
                                              )
 v.                                           )       Case No. 12-30005
                                              )
JAMES STOUT,                                  )
                                              )
      Defendant.                              )

                                     OPINION

RICHARD MILLS, United States District Judge:

      James Stout seeks compassionate release.

                                         I.

      The Defendant moves--pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) and the

Coronavirus Aid, Relief and Economic Security Act (“CARES Act”), Pub. L. No.

116-136, 134 Stat. 281 (March 27, 2020), the Second Chance Act of 2007 and 18

U.S.C. § 3621, for compassionate release--and further that the Court exercise its

discretion in considering that he be released to an early period of home confinement.

      Following a guilty plea to one count of Distribution of Child Pornography, in

violation of 18 U.S.C. § 2252A(a)(2) and one count of Possessing Child

Pornography, in violation of 18 U.S.C. § 2252A(a)(5)(B), Defendant James Stout


                                         1
       3:12-cr-30005-RM-BGC # 33      Page 2 of 9




was sentenced on December 7, 2012 to a term of 156 months imprisonment. The

sentence was within the calculated guideline range of 151-188 months. According

to the Presentence Investigation Report prepared in advance of sentencing, the

Defendant was held accountable for 68,061 images of child pornography, which

included 8 to 10-year-old girls performing oral sex on adult males and dogs. He also

filmed, via a wireless pinhole video camera, a 9-year old girl taking a bath at his

residence.

      The Government notes that in February 2020, the Defendant asked to be

removed from the Bureau of Prisons (“BOP”) Sex Offender Treatment Program

waitlist. The Defendant is serving his sentence at FCI Elkton with a projected release

date of February 9, 2023.

      The Defendant’s Commentary notes that FCI Elkton has experienced an

epidemic of confirmed coronavirus cases that has not improved over time.

According to the BOP website, as of July 30, 2020, 76 inmates and two staff

members have active confirmed cases of the virus and there have been nine inmate

deaths. www.bop.gov/coronavirus (last visited July 30, 2020). The website reports

926 inmates and 51 staff members have recovered. Id.

      Since President Trump signed the First Step Act into law on December 21,

2018, defendants may now bring their motions for compassionate release after


                                          2
       3:12-cr-30005-RM-BGC # 33       Page 3 of 9




exhausting administrative remedies within the Bureau of Prisons (“BOP”). See 18

U.S.C. § 3582(c)(1)(A). The law provides the sentencing judge with jurisdiction to

consider a defense motion for reduction of sentence based on “extraordinary and

compelling reasons” once “the defendant has fully exhausted all administrative

rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf,” or after “the lapse of 30 days from the receipt of such a request

by the warden of the defendant’s facility, whichever is earlier[.].” See 18 U.S.C. §

3582(c)(1)(A)(i). If a court finds that “extraordinary and compelling reasons warrant

such a reduction,” it may reduce the defendant’s imprisonment term after

considering any applicable factors under 18 U.S.C. § 3553(a). See id.

      On May 22, 2020, the BOP denied the Defendant’s request for compassionate

release. Therefore, he has exhausted his administrative remedies.

      According to a BOP Health Services Administrative Note, the Defendant was

tested for COVID-19 on May 22, 2020. He tested positive and was placed in

isolation on May 27, 2020. The Defendant voiced no complaints during his isolation

period and was released from isolation on June 12, 2020.

      The Defendant, a 56-year old man, does not currently suffer from any of the

health conditions explicitly identified by the Centers for Disease Control and

Prevention (CDC). His age places him at a greater risk than those younger than he,


                                          3
       3:12-cr-30005-RM-BGC # 33      Page 4 of 9




which means he should take extra precautions. www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/older-adults. The Defendant suffers from asthma and

uses   an   albuterol   inhaler   daily,    which     might     place     him    at   risk.

www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

medical-conditions. The Defendant states it has been discovered that his lungs

contain masses that cause him pain and respiratory issues, derived from his years

employed in construction and farm work from exposure to brick and grain dust.

Based on the excessive numbers of coronavirus cases and deaths at FCI Elkton, his

age and uncertain respiratory health coupled with circumstances created by the

current pandemic, the Defendant claims the Court should exercise its discretion in

considering his release to an early period of home confinement.

       As of July 30, 2020, 103 inmates and one BOP staff member have died due to

COVID-19,      while    7,429     inmates       and   683     staff     have    recovered.

www.bop.gov/coronavirus. The Defendant’s motion notes that most of the deceased

inmates, like the Defendant, were under the age of 65. Several of those now-

deceased inmates had no pre-existing conditions at all.

                                                II.

       Soon after President Trump declared the COVID-19 outbreak in the United

States a national emergency, the Attorney General directed the BOP to prioritize the


                                            4
      3:12-cr-30005-RM-BGC # 33       Page 5 of 9




use of existing statutory authorities to transfer to home confinement those at-risk

inmates who are non-violent and pose minimal risk of recidivism. Under the

recently-enacted CARES Act, during the “covered emergency period” of this

national emergency, “if the Attorney General finds that emergency conditions will

materially affect the functioning of the Bureau [of Prisons], the Director of the

Bureau may lengthen the maximum amount of time for which the Director is

authorized to place a prisoner in home confinement under the first sentence of

section 3624(c)(2) of title 18, United States Code, as the Director determines

appropriate.”

      On April 3, 2020, the Attorney General made the finding that emergency

conditions are materially affecting the functioning of the BOP, thereby allowing the

BOP Director to review all inmates for home confinement. The Attorney General’s

Memorandum explained that “inmates with a suitable confinement plan will

generally be appropriate candidates for home confinement rather than continued

detention at institutions in which COVID-19 is materially affecting their

operations.” The Defendant notes there have been calls from legal experts for the

Attorney General to expand the home confinement program even further. Moreover,

multiple United States Senators have recently voiced concern over BOP’s attempts

to curb the spread of the virus and their non-responsiveness to the call to release

medically vulnerable inmates.

                                         5
       3:12-cr-30005-RM-BGC # 33       Page 6 of 9




      The Defendant notes that the danger of contracting COVID-19 while in BOP

custody is statistically profound and urgent, particularly at FCI Elkton. Moreover,

Defendant may stand at high risk for experiencing serious complications from the

disease due to his age, asthma and lung masses. He contends, therefore, these factors

present an extraordinary and compelling basis for a sentence reduction.

      The Defendant claims that a sentence reduction to time served followed by a

term in a halfway house as a condition of supervised release is “sufficient, but not

greater than necessary,” to satisfy the statutory purposes of sentencing.

      The Government claims that Defendant is receiving adequate health care and

notes he has recovered from the COVID virus. Although much is still unknown,

recent studies suggest that “most patients who recover have neutralizing

antibodies—the type of antibody that confers immunity and protects people from

getting sick again.”      www.healthline.com/health-news/people-reinfected-with-

covid-19-werent-infectious      “The report also found that the vast majority of

recovered patients (96 percent) had neutralizing antibodies indicating that they

conferred immunity.” Id. Accordingly, it would appear that Defendant is not likely

at risk of contracting COVID-19 again.

      The Court must also find that a sentence reduction is “consistent with

applicable policy statements issued by the [United States] Sentencing Commission.”


                                          6
         3:12-cr-30005-RM-BGC # 33      Page 7 of 9




18 U.S.C. § 3582(c)(1)(A). The First Step Act does not say what “extraordinary and

compelling reasons” warrant a sentence reduction, but the compassionate release

statute directs the Court to consider the sentencing factors of 18 U.S.C. § 3553(a)

when deciding compassionate release motions. See 18 U.S.C. § 3582(c)(1)(A).

         Since passage of the First Step Act, the Sentencing Guideline policy statement

has not been updated to reflect that defendants (and not only the BOP) may move

for compassionate release but courts have turned to U.S.S.G. § 1B1.13 to provide

guidance on the “extraordinary and compelling reasons” that may warrant a sentence

reduction. See United States v. Weatherspoon, 2020 WL 3803035, at *3 (S.D. Ind.

July 7, 2020) (citations omitted). The applicable guideline instructs that the Court

should consider the sentencing factors set forth in 18 U.S.C. § 3553(a) when

deciding a motion for compassionate release and the Court should not grant a

sentence reduction if the defendant poses a risk of danger to the community, as

defined in the Bail Reform Act. See U.S.S.G. § 1B1.13. Application Note 1 states

that extraordinary and compelling reasons exist if the defendant is “suffering from a

serious physical or medical condition,” or “experiencing deteriorating physical or

mental health because of the aging process, that substantially diminishes the ability

of the defendant to provide self-care within the environment of a correctional facility

and from which he or she is not expected to recover.” U.S.S.G. § 1B1.13, comment

(n.1).

                                            7
      3:12-cr-30005-RM-BGC # 33       Page 8 of 9




      Certainly, the COVID-19 pandemic is in and of itself an extraordinary and

unprecedented event in our lifetimes. However, “the mere existence of COVID-19

in society and possibility that it may spread to a particular prison alone cannot

independently justify compassionate release.” United States v. Raia, 954 F.3d 594,

597 (3d Cir. 2020).     “Perhaps a prisoner could satisfy the extraordinary and

compelling reasons requirement by showing that his particular institution is facing a

serious outbreak of COVID-19 infections, the institution is unable to successfully

contain the outbreak, and his health condition places him at significant risk of

complications should he contract the virus.” United States v. Melgarejo, 2020 WL

2395982, at *3 (C.D. Ill. May 12, 2020); see also United States v. Johnson, 2020

WL 2573239, at *4 (C.D. Ill. May 21, 2020).

      There is no question that FCI Elkton experienced one of the most serious

outbreaks of any BOP facility. There is still a high number of active confirmed cases

(78 among inmates and staff) at FCI Elkton. However, the number is significantly

lower than at the time of the Defendant’s motion when 362 inmates and 3 staff

members had active confirmed cases. There have been over 1,000 positive cases at

FCI Elkton, which is well over half of the inmate population. It appears that the FCI

Elkton is doing a better job of containing the outbreak than in recent weeks.

      While the Court recognizes that there is no proven immunity effect after

recovery, studies suggest that the Defendant is not likely at risk of contracting
                                         8
       3:12-cr-30005-RM-BGC # 33      Page 9 of 9




COVID-19 again. It is certainly true that FCI Elkton was not able to contain the

outbreak for at least two months. Based on the number of active, confirmed cases

at FCI Elkton now compared to the number in recent weeks, the institution is doing

a better job containing the outbreak even though more than 4% of the inmate

population is currently positive for COVID-19. Although the Defendant suffers

from a condition that might place him at risk, he does not suffer from any conditions

explicitly identified by the CDC as creating a high risk from the virus.

      Based on the foregoing reasons, the Court concludes that Defendant has not

established extraordinary and compelling reasons that warrant compassionate

release.

      Ergo, the Amended Motion for Compassionate Release of Defendant James

Stout [d/e 30] is DENIED.

      The Clerk will terminate the Defendant’s Pro Se Motion for Compassionate

Release [d/e 27].

ENTER: August 3, 2020

FOR THE COURT:

                                                    /s/ Richard Mills
                                                    Richard Mills
                                                    United States District Judge



                                          9
